Citation Nr: 1229464	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent prior to December 16, 2010, and greater than 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 16, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The competent evidence shows that, effective February 13, 2008, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as occasional suicidal ideation, obsessional rituals, such as waking up to check that his wife and son are still breathing, and speech intermittently illogical, obscure, or irrelevant, including very disorganized and disjointed expression of ideas, dreams and flashbacks about Vietnam, early-morning awakening, persistent breakdowns in thinking and processing, very intense emotional distress, severe psychopathological disturbance with emotional instability, and poor and limited social interaction.

2.  Service connection is in effect only for PTSD.

3.  The competent evidence shows that, effective February 13, 2008, the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, effective February 13, 2008, for PTSD have been met,.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code (DC) 9411.

2.  The criteria for a TDIU effective February 13, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2008 letter, sent prior to the September 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the June 2008 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess.  See Dingess, 19 Vet. App. at 473.

VA also has met the duty to assist in this case.  The Veteran's service treatment records and his post-service VA examination and treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding treatment records that have not been obtained by VA.  The Veteran has not reported and the evidence of record does not show that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to attempt to obtain these records is necessary.  

The Veteran also was afforded VA examinations in July 2008 (with an August 2008 addendum) and December 2010 in conjunction with the increased rating claim on appeal.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran and a full examination addressing the relevant rating criteria.

Thus, the Board finds that VA has met the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Therefore, there is no prejudice to the Veteran in proceeding to adjudicate the merits of his claims.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Service connection is in effect only for PTSD, evaluated as 50 percent disabling effective June 13, 1997, and 70 percent disabling effective December 16, 2010.  The Veteran filed an increased rating claim for PTSD on April 22, 2008.  He specifically contends that his service-connected PTSD is more severe than the currently assigned ratings and, as such, he is entitled to higher ratings throughout the appellate period.

The Veteran's service-connected PTSD currently is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2011).  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

As relevant to this appeal, a 50 percent disability rating under DC 9411 requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411 (2011).  

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are: total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, the Veteran's own occupation, or the Veteran's own name.  Id.

The evidence of record includes various nonservice-connected psychiatric diagnoses in addition to the Veteran's service-connected PTSD.  Where records have not indicated specifically what symptoms are attributable only to these nonservice-connected disabilities the Board will, for the limited purpose of this decision, attribute psychiatric signs and symptoms to his service-connected PTSD disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The Board finds that the evidence supports assigning a 70 percent rating, but no higher, effective February 13, 2008, for the Veteran's service-connected PTSD.  This date is the date cited by the Veteran's treating VA psychiatrist and his treating VA physician as marking the onset of his severe psychological stress.  VA may consider the period of up to one year prior to the date of claim in increased rating cases for the purpose of determining whether it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §3.400(o)(2) (2011).  In February 2008, April 2008, May 2008, June 2008, and July 2008, the Veteran's treating VA psychiatrist wrote that the Veteran had been under severe psychological stress since February 13, 2008, and was unable to return to work until further notice.  In March 2008, the Veteran's treating VA clinical psychologist noted that the Veteran complained of poor memory, and conflict with coworkers and supervisors.  He also reported having dreams and flashbacks about Vietnam.  The Veteran reported having previously experienced homicidal ideation but he denied any current aggressive or homicidal ideation, intent, or planning.  He also reported occasional thoughts of suicide but denied any intent to harm or kill himself.  The Veteran noted that he had not acted out any anger since age 20 in a bar fight.  The psychologist found that the Veteran had a coarse affect punctuated with bouts of agitation.

In April 2008, the Veteran's treating VA psychiatrist noted that he reported being less irritable and stressed but was afraid that he would lose control if he returns to work.  The Veteran complained of feeling tired.  The VA psychiatrist found that the Veteran's affect was moderately constricted and his mood was dysphoric and irritable.  The Veteran denied any perceptual disturbances, and any current suicidal or homicidal ideation, intent, or plan.  The VA psychiatrist found that the Veteran  had some insight into his mental illness, that his judgment was not grossly impaired, and that he was cognitively intact and well-oriented.

In June 2008, the Veteran's treating VA physician wrote that the Veteran had been under severe psychological stress since February 13, 2008, and continued to be unable to return to work.

Later in June 2008, the treating VA clinical psychologist noted that the Veteran complained of continuing problems with early-morning awakenings, persistent breakdowns in thinking and processing, auditory hallucinations, and a lot of "upsets" with his wife.  The Veteran reported getting along fairly well with his son.  The psychologist found that the Veteran was alert and basically oriented but with ideas expressed in a very disorganized and disjointed fashion.  This examiner noted that the Veteran had remarkable difficulty trying to present information in a linear and relevant manner.  The VA psychologist also found that the Veteran's affect was notable for displays of sometimes very intense emotional distress often accompanied by behavior suggesting the presence of severe pain and discomfort.  The Veteran denied any current suicidal or aggressive ideation, intent, or planning.  The VA psychologist diagnosed the Veteran with evidence of psychosis, PTSD, and bereavement (noting the death of his oldest son) combining to produce severe psychopathological disturbance with emotional instability.

On VA examination in July 2008, the Veteran denied any history of in-patient psychiatric hospitalizations.  The examiner reviewed the claims file.  The Veteran reported experiencing flashbacks of Vietnam, including Marines who were killed and wounded; the triggers included war movies, a toy gun, and heavy rain.  The Veteran also reported having chronic memory and concentration difficulty, and noted that he becomes easily overwhelmed emotionally.  The Veteran also reported having initial insomnia and depressed moods.  He lived with his wife and two children, his relationship with his wife was not good and characterized by irritability, and his relationship with his children was all right.  The Veteran further reported that he had superficial relationships with other parents of his son's sports teams and his best friend had moved away.  For leisure, he reported enjoying golfing and watching his son play sports.  He reported having multiple verbal arguments with his wife but no physical violence.  He also reported having several thoughts of self-harm since 2006.  The Veteran reported having poor, limited social interaction.

The July 2008 VA examiner found that the Veteran's grooming and hygiene were fair; he was fully oriented; his behavior was anxious; his mood was normal; his affect was congruent and appropriate; his thought process was coherent, logical, and goal-oriented; he had no current suicidal ideation, homicidal ideation, auditory hallucinations, or visual hallucinations; his immediate memory was intact; his short term memory was impaired; his insight was good; and his judgment was fair.  The VA examiner diagnosed the Veteran as having chronic PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  The examiner further found that the Veteran's PTSD symptoms were related directly to his social impairment.

In an August 2008 addendum regarding employability, a different VA examiner noted that the Veteran reported having become very frustrated, irritable, angry, anxious, and depressed, with increased problems with concentration, attention-span, and short-term memory function.  The Veteran also reported a history of interpersonal conflicts with supervisors.  He stated that he was chronically fatigued from sleep disturbance, pain, and medications.  The examiner observed that the Veteran's PTSD had not responded well to his recent stressors and had served to exacerbate his overall emotional response to stress.  The examiner also found that the Veteran appeared both anxious at future uncertainty and preoccupied with pain and distress.  The examiner opined that the Veteran certainly did not present as being presently employable in any realistically conceivable or available work setting.  The examiner stated, " While physical injury and pain constitute major factors in his unemployability, it is also likely that his service connected condition of PTSD has not responded well in the face of his recent stressors and likely has served to exacerbate his overall emotional response to stress.  He appeared both anxious at future uncertainty and preoccupied with pain and distress, when seen at this interview."

In October 2008, the Veteran told a treating VA social worker that he had anxiety, nightmares, flashbacks, and depression.  He also reported having suicidal and homicidal thoughts for years but no current intent or plan.  The VA social worker diagnosed PTSD.

Also in October 2008, the Veteran told his treating VA psychiatrist that he had anger, fear of losing control, and difficulty with sleep at night and calming himself during the day.  He denied any suicidal or homicidal ideation, intent, or plan.

On VA examination in December 2010, the examiner noted that, in June 2010, the Veteran complained of having flashbacks during the day, and ongoing suicidal ideations that wax and wane.  The examiner also noted that the Veteran had called the police regarding a suicide outcry in July 2010 but he was safe and emergency hospitalization was not indicated.  The Veteran denied any history of hospitalization for a mental disorder.  He reported having ongoing depression, suicidal ideations, distrustfulness and suspiciousness of individuals, problems in crowds, flashbacks, nightmares, paranoia, hypervigilance, and sleep disturbance.  He had been married since 1968 and has no friends.  The Veteran reported no history of suicide attempts or violence/assaultiveness.  He reported that he has been functioning fairly in areas such as self-care, employment, schooling, family functioning, physical health, social interacting and recreational pursuits in the recent past since retiring from work.

The December 2010 VA examiner found that the Veteran's appearance was clean, his speech unremarkable and spontaneous, his attitude cooperative and hostile, his affect appropriate, his mood agitated and dysphoric, and his attention span short and easily distracted, his thought content characterized by ruminations and paranoid ideation, his delusions persecutory and paranoid, and his sleep impaired.  The Veteran reported having obsessive/ritualistic behavior in that he got up to check that his wife and son were still breathing.  The Veteran denied having panic attacks or suicidal or homicidal thoughts.  He reported having poor impulse control.  The examiner found that the Veteran's remote and recent memories were normal but his immediate memory was mildly impaired.  The VA examiner noted that the Veteran had retired in 2008 due to a biceps repair; she later noted that the Veteran had required 2 months off for his biceps tendon, but stayed out for 8 months and also had a double hernia repair, and retired at the end of the 8 months because he did not want to face the stress of work.

The December 2010 VA examiner diagnosed the Veteran as having chronic PTSD, alcohol dependence, not in remission, and moderate senile dementia.  The examiner assigned a GAF score of 50.  The examiner opined that the Veteran's PTSD markedly impaired his ability to secure, obtain and maintain any type of successful employment due to his antipsychotic medications which had the potential to interfere with attention and concentration in a typical work setting and his inability to accept supervision due to irritability associated with PTSD.  The examiner also found that the Veteran was frustrated when he could not remember things.  The December 2010 VA examiner further opined that the Veteran had total occupational and social impairment due to PTSD signs and symptoms including an anxiety disorder with a mood component which required at least four different psychotropic medications daily.

The Board finds that, for the entire appeal period dating back to February 13, 2008, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as occasional suicidal ideation, obsessional rituals (waking up to check that his wife and son were still breathing), speech intermittently illogical, obscure, or irrelevant, including very disorganized and disjointed expression of ideas, near-continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability), fair grooming and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  See 38 C.F.R. §§ 3.400(o)(2), 4.130, DC 9411.  The Veteran's PTSD is manifested further by severe psychological stress, poor memory, conflict with coworkers and supervisors, dreams and flashbacks about Vietnam, a coarse affect punctuated with bouts of agitation, a moderately constricted affect, a dysphoric and irritable mood, early-morning awakenings, persistent breakdowns in thinking and processing, auditory hallucinations, a lot of "upsets" with his wife, very intense emotional distress, severe psychopathological disturbance with emotional instability, chronic memory and concentration difficulty, insomnia, poor and limited social interaction, frustration, anger, anxiety, chronic fatigue, fear of losing control, difficulty with sleep at night and calming himself during the day, distrustfulness and suspiciousness of individuals, problems in crowds, nightmares, paranoia, and a hostile attitude.  Thus, the Veteran's service-connected PTSD meets the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

The Board also finds that the Veteran's PTSD does not result in total occupational and social impairment, however, such that a disability rating greater than 70 percent is warranted under DC 9411 at any time during the pendency of this appeal.  Id.  With respect to the symptoms indicative of a 100 percent disability rating under DC 9411, the Board notes that, during his June 2008 treatment from his VA clinical psychologist, the Veteran expressed ideas in a very disorganized and disjointed fashion and had remarkable difficulty trying to present information in a linear and relevant manner.  The psychologist found that the Veteran was nonetheless alert and basically oriented, however.  Therefore, this did not indicate gross impairment in thought processes or communication.  Furthermore, the Board finds that this experience is outweighed by the Veteran's speech during the totality of his treatment.  Additionally, the Board notes that the Veteran reported having auditory hallucinations in June 2008.  Specifically, he stated that he heard his name called several times per week when no one was home.  The Board finds that this experience is outweighed by his report to the July 2008 VA examiner that he did not have auditory (or any other) hallucinations.  Moreover, the Board finds that the Veteran's symptoms and history do not demonstrate persistent danger of hurting himself or others as shown by his March 2008 statement that he has not acted out any anger since age 20 in a bar fight.  Finally, while the Veteran has had some memory loss, he has never demonstrated memory loss for names of close relatives, his own occupation, or his own name.  Therefore, as discussed below, the Board finds that the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 100 percent rating under DC 9411.  See 38 C.F.R. § 4.130, DC 9411.  In this regard, the Veteran's examiners and treating clinicians have not found that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Moreover, although the December 2010 VA examiner found that the Veteran had total occupational and social impairment, the Board finds that the symptoms and severity which she identified are inconsistent in severity and kind with the examples and types of symptoms contained in the 100 percent rating under the General Rating Formula for Mental Disorders.  Id.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include severe psychological stress, poor memory, conflict with coworkers and supervisors, dreams and flashbacks about Vietnam, a coarse affect punctuated with bouts of agitation, a moderately constricted affect, a dysphoric and irritable mood, early-morning awakenings, persistent breakdowns in thinking and processing, auditory hallucinations, a lot of "upsets" with his wife, very intense emotional distress, severe psychopathological disturbance with emotional instability, chronic memory and concentration difficulty, insomnia, poor and limited social interaction, frustration, anger, anxiety, chronic fatigue, fear of losing control, difficulty with sleep at night and calming himself during the day, distrustfulness and suspiciousness of individuals, problems in crowds, nightmares, paranoia, and a hostile attitude.  See Mauerhan, 16 Vet. App. at 436.  The Board finds that such symptoms do not more nearly approximate the criteria for a disability rating greater than 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9411.

Additionally, the Board notes that the Veteran was assigned GAF scores of 50-55 for his service-connected PTSD.  The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p. 32.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As noted above, the Veteran's GAF scores for PTSD have been 50 and 55, reflecting moderate to serious impairment.  Therefore, the Board finds that, based on the evidence of record the Veteran's symptomatology is consistent with moderate to serious impairment which is in accord with a 70 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.


Extraschedular

The Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the relevant rating criteria.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule, especially in light of the rating schedule's contemplation of unenumerated symptoms.  Mauerhan, 16 Vet. App. at 436.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

TDIU

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has found in this decision that the Veteran's service-connected PTSD warrants a 70 percent disability rating effective February 13, 2008.  Service connection is not in effect for any other disability.  Therefore, the Veteran meets the schedular criteria for a TDIU as of February 13, 2008.  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected PTSD prior to December 16, 2010.

The Veteran's employment history has been one of consistent unemployment since February 13, 2008.  The Board finds that the December 2010 VA examiner clarified that the Veteran's service-connected PTSD alone renders him unemployable.  Moreover, other VA examination and treatment records (including those dated February 2008, April 2008, May 2008, June 2008, July 2008, and August 2008) when read together with the December 2010 examiner's opinion, show that the Veteran was unemployable due to his PTSD as of February 13, 2008.  There is no competent contrary opinion of record.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.  As such, the Board also finds that a TDIU is warranted effective February 13, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to a 70 percent rating, but no higher, effective February 13, 2008, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a TDIU is granted effective February 13, 2008.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


